Casey, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 24, 1996, upon a verdict convicting defendant of the crimes of rape in the third degree and endangering the welfare of a child.
Defendant was convicted after a jury trial of rape in the third degree and endangering the welfare of a child as a result of having sexual intercourse with a 14-year-old boy in March 1995. Defendant was sentenced to a 365-day jail term. At the time of the incident, defendant was 24 years old.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621; People v Dunn, 204 AD2d 919, lv denied 84 NY2d 907), we find legally sufficient evidence to support defendant’s conviction of rape in the third degree, including the element of sexual intercourse. The victim testified that he went into the bedroom, where defen*779dant was lying on the bed naked, took his clothes off and got on top of her. After he and defendant kissed, he “put [his] penis in her”. Based on this testimony, a “valid line of reasoning” (People v Bleakley, 69 NY2d 490, 495) exists for the jury to conclude that the victim was referring to the ordinary meaning of sexual intercourse (Penal Law § 130.00 [1]) and not, as defendant now contends, to deviate sexual intercourse.
We also reject defendant’s claim that there was inadequate evidence to establish that the crime occurred within the geographical jurisdiction of St. Lawrence County (see, CPL 20.40). Geographical jurisdiction is a question of fact, which must be proven by a preponderance of the evidence (see, People v Moore, 46 NY2d 1, 6; People v Lovacco, 147 AD2d 592, lv denied 74 NY2d 743). Testimony by both the victim and his brother was sufficient to enable the jury to reasonably conclude that the incident occurred in St. Lawrence County (see, People v Dworakowski, 208 AD2d 1129, lv denied 84 NY2d 1031; People v Groom, 188 AD2d 674, 675).
We have reviewed defendant’s remaining contention and find it lacking in merit.
Mikoll, J. P., White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.